Citation Nr: 1437407	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred in connection with private medical treatment received in December 2010 and January 2011.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1976 to December 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2011 decision of the Department of Veterans Affairs (VA) Medical Center in Canandaigua, New York (VAMC). 

In May 2012, a travel Board hearing was held, but a transcript of that hearing was not available for review.  The Veteran elected to offer testimony at a second travel Board hearing, which was held in May 2013.  A transcript of the second hearing is available for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming payment or reimbursement for medical treatment that he received from private sources in December 2010 and January 2011.  He has asserted that this treatment was for an emergent right leg disorder, which became so severe that the Veteran was unable to walk.  In testimony in May 2013, the Veteran testified that he had attempted to get treatment from VA, but that the physician did not take his complaints seriously so he had no choice but to seek emergency treatment elsewhere.  He further noted that, because of the distance, he was not able to travel to the Buffalo VA Medical Center.  

Review of the record shows that, while bills for the private treatment that the Veteran received in December 2010 and January 2011 have been received, copies of the actual medical records have not been associated with the record.  In addition, VA medical treatment records are likewise absent from the record and given the Veteran's testimony that he sought VA treatment shortly before seeking the private treatment, these records may be of significant probative value.  Finally, it is noted that, while the Veteran has been provided with regulations pertinent to payment or reimbursement under provisions of 38 U.S.C.A. § 1725 (West 2002), he has not been provided with the law applicable to payment or reimbursement under 38 U.S.C.A. § 1728 (West 2002), which is of particular importance since the Veteran has not claimed that this treatment involved a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, the AOJ should contact the private medical care providers from whom bills have been received and the VA medical facility where the Veteran states he has been receiving treatment, and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received from those providers in December 2010 and January 2011.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations, including the provisions of 38 U.S.C.A. § 1728.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

